UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
VINCENT EMILIO MESA ECHEVARRIA,
                                 Plaintiff,
         against
                                                      CIVIL ACTION NO.: 19 Civ. 10268 (PAE) (SLC)

STEVE BRANDES, et al.                                                   ORDER

                                 Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         The Court is in receipt of Plaintiff’s Declaration in response to the Order to Show Cause.

(ECF No. 6). Plaintiff’s request for an extension of time until March 27, 2020 to effect service is

GRANTED.

         The Clerk of Court is respectfully directed to mail a copy of this Order to the Plaintiff at

the below address.


Dated:             New York, New York
                   March 3, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge


Mail To:           Vincent Emilio Mesa Echevarria
                   469 W. 169 St., Apt. 5E
                   New York, NY 10032
